Citation Nr: 0012358	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-16 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine.

2.  Entitlement to service connection for arthritis of the 
cervical spine.

3.  Entitlement to an increased evaluation for post traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran was honorably discharged from the United States 
Army in January 1980 with over twenty years of active duty 
service.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1997, 
from the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Private medical evidence dated in September 1992, and the 
report of a VA spine examination, dated in September 1996, 
show evidence of chronic cervical and lumbar spine 
disabilities.

2.  The veteran's service personnel and medical records 
indicate that he frequently engaged in parachute jumps during 
his twenty two years of active service.

3.  A statement from the veteran's chiropractor, dated in 
July 1997, contains an opinion to the effect that the 
veteran's current cervical and lumbar spine disorders are 
attributable to his inservice parachuting.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
lumbar spine disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  
2.  The claim of entitlement to service connection for a 
cervical spine disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for arthritis of the 
lumbar spine.

Factual Background

A review of the veteran's service medical records indicates 
that he complained of low back pain of long duration 
associated with lifting, and standing in January 1963.  
Examination was negative.  The impression was chronic 
lumbosacral back pain.  He was instructed to perform 
exercises and was given a profile for no parachute jumping 
and no lifting for one month.  In August 1964 he reported 
that his back began hurting after an automobile accident.  

The report of a periodic examination, conducted in March 
1976, is negative for complaints of, or findings regarding a 
chronic lumbar spine disorder.  The report of the veteran's 
retirement examination, also conducted on November 19, 1979, 
shows no complaints referable to a lumbar spine disorder.  He 
gave a history of treatment for a pinched nerve or disc in 
his neck, and cited instances of treatment for this in 1965, 
1968, 1974, 1977, and 1979, but gave no history regarding a 
lumbar spine disorder.

In February 1980 the veteran first filed a claim for VA 
benefits.  He alleged arthritis of the joints, caused by 
medical treatment.  He did not specifically refer to a lumbar 
spine disorder.  The report of a VA examination, conducted in 
May 1980, shows no findings of a back disorder.  A rating 
decision of July 1980 denied service connection for arthritis 
as not shown by the medical evidence.

Private medical records, dated in September 1992, from the 
veteran's sister, a chiropractor, show the veteran 
complaining of stiffness and aching of the lumbar spine 
without radicular pattern after prolonged sitting or 
standing.  He gave a history of 20 years of parachuting in 
the military with many episodes of pain off and on through 
the years but no treatment other than analgesics.  X-ray 
examination was conducted.  The diagnosis was mild 
degenerative joint disease of the lumbar spine, compression 
of L5-S1 intervertebral disc, and rotation of the L5 body.

The report of a VA examination of the spine, conducted in 
September 1996, shows the veteran complaining that he slowly 
developed neck and back pain during his long active duty 
career.  Spasm was noted in the lumbar region of the back.  
Ranges of motion of the lumbar spine were considerably 
reduced and were performed with discomfort and stiffness.  X-
ray examination of the lumbar spine showed evidence of 
previous gunshot wound injury with multiple small metallic 
bullet fragments projecting in the paraspinal region at L1-L3 
levels and post traumatic deformity of the L2 spinous 
process.  Mild hypertrophic spondylitic spurring was also 
noted at T11-T12 and L2-L3 levels.  The diagnosis was 
degenerative joint disease of the lumbar spine.  It was noted 
that the veteran's gunshot wounds were incurred subsequent to 
his separation from service.

The veteran provided testimony at his personal hearing, 
conducted in July 1997.  He stated that during his 22 years 
of active service he completed over 200 parachute jumps.  He 
reported formal treatment in 1963 and 1964 for low back pain 
and claimed that he made complaints at other times, but that 
nothing was found.  He reported self-treatment over the years 
with over the counter pain pills, heat, and cold packs.  He 
reported that his sister is a chiropractor and she has 
treated him since 1984.  He admitted that he had been shot in 
the lower back, but he claimed that the bullets did not 
strike any bones.  

A statement from the veteran's sister shows an opinion that 
degenerative joint disease of the lumbar spine was present in 
1992, two years prior to the veteran's non-service connected 
gunshot wounds.  She further stated that it was reasonable to 
expect degenerative processes in a spine that experienced 
repeated trauma from the compression of parachuting.

Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

A review of the evidence regarding the veteran's claimed 
lumbar spine disorder reveals an opinion to the effect that 
his current disorder arose prior to his gunshot wounds in 
1994, and is related to his inservice parachuting.  Although 
this statement is from the veteran's sister, it must be 
accepted as medical evidence as she is a medical 
professional.  The Board concludes that the claim is well 
grounded as there is evidence of an inservice injury, in this 
case the spinal trauma caused by parachuting; evidence of a 
current disorder, and a nexus in the form of the opinion of 
the veteran's chiropractor.


2.  Entitlement to service connection for a cervical spine 
disorder.

Factual Background

A review of the veteran's service medical records shows that 
in December 1971 he reported a neck problem of 18 months 
duration.  He reported no injury, but about four to five 
months of sharp pain in his shoulders and chest.  He was 
prescribed liniment and heat.  The assessment was cervical 
neck muscle strain.  He was given a neck collar.  In July 
1977 he complained of loss of grip of the left hand.  In 
August he was evaluated to determine if there was a cervical 
spine cause for his complaints of hand weakness.  He reported 
a long history of abnormal sleeping habits and recurrent neck 
sprain for five years with muscle aches and aches of the 
upper extremities.  Exam showed 2+ para-cervical muscle 
spasm, but full range of motion of the entire spine.  It was 
noted that he had a long history of parachute jumping.  The 
impression was recurrent myalgia and tendinitis of 
questionable etiology, more likely secondary to chronic 
abnormal sleep posture.  There was no clinical evidence of 
cervical disc disease.  The report of a periodic examination, 
conducted in March 1976, is negative for complaints of, or 
findings regarding chronic cervical or lumbar spine 
disorders.  Records dated on November 19, 1979 show a request 
for an evaluation regarding the veteran's several year 
history of recurrent cervical spine pain with intermittent 
numbness of the arms/fingers.  It was noted that he was to 
retire in January 1980.  The report of the veteran's 
retirement examination, also conducted on November 19, 1979, 
shows no complaints referable to a cervical spine disorder, 
at the time of examination, but he gave a history of 
treatment for a pinched nerve or disc in his neck, and cited 
instances of treatment for this in 1965, 1968, 1974, 1977, 
and 1979.

In February 1980 the veteran first filed a claim for VA 
benefits.  He alleged arthritis of the joints, caused by 
medical treatment.  He did not specifically refer to a 
cervical spine disorder.  The report of a VA examination, 
conducted in May 1980, shows no findings of a neck disorder.  
A rating decision of July 1980 denied service connection for 
arthritis as not shown by the medical evidence.

Private medical records, from the veteran's chiropractor, 
dated in September 1992, show the veteran reporting crepitus, 
decreased range of motion, spasm, and occasional radiation to 
the left upper extremity.  The diagnosis was osteoarthritic 
changes at C5-C7, osteophytic evidence, possible foraminal 
encroachment and loss of normal lordotic curve.

The report of a VA examination of the spine, conducted in 
September 1996, shows the veteran complaining that he slowly 
developed neck and back pain during his long active duty 
career.  Examination showed cervical range of motion of 40 
degrees of forward flexion, 45 degrees of extension, normal 
lateral flexion and rotation.  No muscle spasm was noted.  
There was noticeable stiffness and discomfort at extremes of 
range of motion in all planes and palpable spasm in the 
posterior cervical neck.

X-ray examination of the cervical spine showed mild to 
moderate changes of mid and lower cervical spondylosis 
identified with disc height loss, end plate sclerosis and 
osteophyte formation at C4-C5, C5-C6 and C6-C7 levels.  The 
changes were most marked at the C5-C6 level.  There was 
accompanying osteophytic encroachment most prominent at the 
C5-C6 level.  The diagnoses were cervical spine degenerative 
joint disease with radiculopathy, and cervical zygapophyseal 
joint dysfunction.

In September 1997 the veteran's chiropractor submitted a 
statement to the effect that it was reasonable to expect 
degenerative changes in a spine that experienced repeated 
trauma from the compression of parachuting.

As noted above, VA cannot assist a claimant in developing a 
claim which is not well grounded.  Once a claimant has 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that a claim is well grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim.  In order for a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.

A review of the evidence regarding the veteran's claimed 
cervical spine disorder reveals an opinion to the effect that 
his current cervical spine disorder is related to his 
inservice parachuting.  Although this statement is from the 
veteran's sister, it must be accepted as medical evidence as 
she is a medical professional.  The Board concludes that the 
claim is well grounded as there is evidence of an inservice 
injury, in this case the spinal trauma caused by parachuting; 
evidence of a current disorder, and a nexus in the form of 
the opinion of the veteran's chiropractor.


ORDER

The claims of entitlement to service connection for cervical 
and lumbar spine disorders are well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claims of entitlement to service connection for 
cervical and lumbar spines disabilities are well grounded, VA 
has a duty to assist the appellant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

As noted above, the veteran's sister has provided a medical 
nexus regarding his current arthritis of the lumbar and 
cervical spines and his inservice parachuting, however, the 
fact remains that the inservice complaints regarding back 
pain are separated from the diagnosis of degenerative joint 
disease of the lumbar spine by almost thirty years.  
Likewise, regarding the veteran's neck disorder, his 
inservice complaints are followed by a period of twelve years 
of no treatment or documented complaints.  The Board finds 
that the evidentiary record must be expanded regarding the 
likelihood that the veteran's current cervical and lumbar 
spine disabilities are related to his active service.  
The Board finds that the veteran should be provided a VA 
spine examination, and the examiner should be asked to review 
the entire evidentiary record and provide opinions regarding 
the likelihood that the veteran's current spine disorders are 
attributable to his military service.

Regarding the veteran's claim for an increased evaluation for 
PTSD, the Board notes that the report of the most recent VA 
examination shows that the veteran recently was determined to 
be totally disabled by the Social Security Administration for 
his PTSD disability.  The records relating to this grant of 
benefits are not associated with the claims folder.  

The Board also notes that the veteran has given a history of 
a six month long PTSD outpatient program, from January to 
July 1996.  Records of those treatments are also absent from 
the claims folder.  The Board concludes that in order to 
fairly decide the veteran's claim for an increased rating for 
PTSD these records must be reviewed.  His claim for an 
increased rating originated with the original rating action 
which granted service connection in February 1997, and 
assigned an effective date of October 30, 1995, therefore the 
entire period of service connection is at issue regarding the 
claim for an increased rating.

Therefore, this claim is REMANDED to the RO for the 
following:

1.  The veteran should be afforded a new 
VA spine examination.  The examiner 
should be asked to review the entire 
evidentiary record prior to the 
examination.  He should be asked to 
provide an opinion regarding the 
likelihood that the veteran's cervical 
and lumbar spine disorders are related to 
his military service.  The examiner 
should be informed that his opinion will 
be most helpful to the Board if phrased 
in one of the following manners:  The 
veteran's claimed spinal disorders are 
(1) definitely related to his service (2) 
more likely than not related to his 
service (3) as likely as not related to 
his service (4) more likely than not 
unrelated to his service (5) definitely 
unrelated to his service.

3.  The RO should contact the Social 
Security Administration and attempt to 
obtain copies of the medical evidence 
used to justify the grant of disability 
benefits to the veteran.

4.  The RO should obtain copies of VA 
records relating to the veteran's 
outpatient PTSD treatment from January to 
July 1996.  These records should then be 
associated with the claims folder.  

5.  Upon completion of the above 
described items, the RO should review the 
veteran's claims for service connection 
for cervical and lumbar spine disorders 
and for an increased evaluation for PTSD.  
If the determination remains adverse as 
to one or more of these issues, the RO 
should provide the veteran and his 
representative a supplemental statement 
of the case and adequate time to respond.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 



